Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 08/04/2022 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia at least one transceiver; at least one processor communicatively coupled to the transceiver; at least one memory communicatively coupled to the at least one processor, comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to: receive worker specific sensor data associated with a specific area of an individual facility at the at least one transceiver; identify both a task and at least one worker movement based on the received worker specific sensor data; retrieve at least one task threshold parameter associated with the identified task and ergometric data for a worker related to the identified task; generate at least one worker specific task parameter based on the received worker specific sensor data; compare the at least one task threshold parameter with the at least one worker specific task parameter; compare the at least one worker movement with the ergometric data for the worker related to the identified task; generate worker specific task data based on the comparison of the at least one task threshold parameter with the at least one worker specific task parameter; and identify a change for future worker movement based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task; maintain a log of worker specific task data associated with a plurality of workers; determine aggregated worker performance data in the specific area of the individual facility based on the log of worker specific task data associated with the specific area; determine whether the aggregated worker performance has exceeded a threshold criteria related to at least one condition associated with the specific area of the individual facility a work environment; and responsive to the determination that the aggregated worker performance has exceeded the threshold criteria, marking the specific area of the individual facility as an unsafe location in a database.  The closest prior art of record is Elhawary in Office Action dated 05/11/2022 wherein Elhawary ¶0081 teaches a sensor is monitored to determine when a worker is out of position an amount, and known sequences of motions for assembling a device or specific task within a construction industry.  However, Elhawary alone or in combination with the prior art of record Petterson does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623